Citation Nr: 0601506	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 17, 1991, 
for the grant of service connection for a pulmonary disorder 
based on clear and unmistakable error in a September 29, 
1979, rating decision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant served on active duty from October 15, 1973, to 
November 27, 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO determined that 
entitlement to an earlier effective date of August 14, 1979, 
for a grant of service connection for residuals of 
bronchopneumonia based on clear and unmistakable error (CUE) 
in a rating decision dated September 29, 1979, was not 
established.  The appellant appealed the September 1996 
rating decision to the Board.  

In September 1998 the Board denied the appellant's claim for 
an effective date prior to January 17, 1991, for the grant of 
service connection for a pulmonary disorder based on CUE in a 
September 1979 rating decision.  In February 1999 the Board 
denied the appellant's Motion for Reconsideration of its 
September 1998 decision.  See 38 C.F.R. § 20.1000 (2001).  

The appellant appealed the September 1998 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  On October 10, 2000, the Court affirmed the 
September 1998 Board decision.  Judgment was entered on 
November 1, 2000.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 2005)) 
became effective.  The VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  In addition, 
VA has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

By Order dated on November 15, 2000, the Court recalled the 
November 1, 2000, judgment on the basis that the VCAA may 
affect the disposition of this case.  In an August 14, 2001, 
order the Court vacated the September 1998 Board decision and 
remanded the case to the Board in order to afford the Board 
the opportunity to apply the VCAA and all other applicable 
laws and regulations to the appellant's case.  While the case 
was pending before the Board, however, the Court in Livesay 
v. Principi, 15 Vet. App. 165 (2001) held that the VCAA is 
not applicable to CUE claims.

The Board issued a decision in September 2002 wherein an 
effective date prior to January 17, 1991, for the grant of 
service connection for a pulmonary disorder, based on CUE in 
a September 1979 RO decision was denied.  The appellant 
appealed the Board decision to the Court.  In a Memorandum 
Decision issued in July 2005, the Court vacated the September 
2002 Board decision on this matter and the matter was 
remanded for further adjudication.  Judgment was entered on 
August 4, 2005.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action is required on his 
part.


REMAND

In October 2005 the Board notified the appellant that in July 
2005 the Court issued a decision that remanded his case to 
the Board for readjudication and the issuance of a new 
decision.  He was notified that he had the opportunity to 
submit additional argument and/or evidence in support of his 
appeal before the Board proceeded with readjudication.  The 
Board received in late October 2005 the appellant's 90-Day 
Letter Response Form indicating that he was submitting 
enclosed argument and/or evidence and requesting that his 
appeal be remanded to the agency of original jurisdiction for 
review of the evidence.  

The Board notes that after the Court Order in August 2001, 
the Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 19.9(a)(2) 
(2002).  The development consisted of sending copies of 
documents as requested by the appellant and also to inform 
the appellant of the notification and development provisions 
required by the VCAA.  The veteran was notified in July 2002 
by the Board of the provisions of the VCAA.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allowed the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and required a 
response period of "not less than 30 days to respond to the 
notice".  

In this case, however, remand is not required for the RO to 
issue a development letter consistent with the notice 
requirements of the VCAA on the issue of entitlement to an 
effective date prior to January 17, 1991, for the grant of 
service connection for a pulmonary disorder based on clear 
and unmistakable error in a September 29, 1979, rating 
decision.  As noted above, VCAA is not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

Review the additional evidence submitted by the 
appellant in October 2005.  Then, readjudicate 
the appellant's claim.  If any benefit sought on 
appeal remains denied, the appellant should be 
provided an SSOC containing notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

